       Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 1 of 11                      FILED
                                                                                 2020 Apr-24 PM 02:55
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

                                             )
ERSKINE HAWKINS,                             )
                                             )
      PLAINTIFF,                             )      CIVIL ACTION NO.:
                                             )
V.                                           )
                                             )      JURY DEMAND
BROADBAND TECHNICAL                          )
RESOURCES,                                   )
                                             )
      DEFENDANT.

                                  COMPLAINT

I.    INTRODUCTION

1.    This is an action for declaratory judgment, equitable relief and money damages,

      instituted to secure the protection of and to redress the deprivation of rights

      secured through Title VII of the Civil Rights Act of 1964, as amended,

      including the Civil Rights Act of 1991, 42 U.S.C. Section 1981a and through

      42 U.S.C. Section 1981.

II.   JURISDICTION, VENUE, AND ADMINISTRATIVE PREREQUISITES

2.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331,

      1343, 2201 and 2202. Venue is proper in the Northern District of Alabama

      under 28 U.S.C. §1391(b), and the Southern Division pursuant to Title VII’s


                                         1
        Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 2 of 11




       choice-of venue provision, 42 U.S.C. § 2000e-5(f).

3.     Plaintiff has fulfilled all conditions precedent to the institution of this action

       under Title VII of the Act of Congress known as the Civil Rights Act of 1964,

       as amended, the Civil Rights Act of 1991, and 42 U.S.C. Section 2000e et seq.

       Plaintiff timely filed his charge of discrimination within 180 days of the

       occurrence of the last discriminatory act. Plaintiff also timely filed his lawsuit

       within 90 days of the receipt of his Right-To-Sue Letter from the EEOC, which

       was issued on February 12, 2020.

III.   PARTIES

4.     Plaintiff, Erskine Hawkins, is an African-American man, a citizen of the United

       States, and a resident of the State of Alabama.

5.     Defendant, Broadband Technical Resources is an entity subject to suit under

       Title VII and 42 U.S.C. § 1981.

IV.    FACTS

6.     Plaintiff is an African American man who began working for Defendant around

       March 2016 as a ground-hand at Defendant’s Pelham, Alabama location.

7.     Defendant builds fiber optic broadband networks.

8.     By 2017 Plaintiff had advanced to the position of Aerial Lineman which is a

       foreman position.


                                            2
       Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 3 of 11




9.    Joel Bixby is Defendant’s Regional Manager and was the highest management

      official onsite at Plaintiff’s location.

10.   Bixby has made racially derogatory comments and slurs about African

      Americans, and his racial bias negatively impacted the employment of Plaintiff

      and the other two African Americans who worked at that location.

11.   Plaintiff and those other two African Americans have been terminated for non

      legitimate reasons and replaced with white employees.

12.   Plaintif’s white co-workers made racial comments and used racial slurs at work.



13.   Defendant paid Plaintiff a lower hourly rate than his white co-workers in the

      same foreman job title.

14.   Defendant paid Plaintiff $13.00 an hour while his white co-workers were paid

      up to $20.00 an hour in the same foreman position.

15.   Some of the groundmen on the aerial crew were paid a higher hourly rate than

      Plaintiff despite the fact that Plaintiff held the higher ranked foreman position.

16.   Defendant assigned Plaintiff the more difficult lower paying jobs and required

      him to take the undesirable call out work more frequently than his white co-

      workers.

17.   Plaintiff’s white co-workers were allowed to drive their trucks home but


                                            3
       Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 4 of 11




      Plaintiff was not.

18.   In May 2019, Plaintiff complained to Defendant’s Human Resources

      department that he was being racially discriminated against at work.

19.   Plaintiff had requested and received approval from his field supervisor, Steven

      Proctor, to take vacation on his birthday, June 24, 2019, which was a Monday.

20.   However, Plaintiff’s brother in Ohio became ill, and after work on Friday, May

      21, Plaintiff drove to Ohio to get his brother and bring him home to Alabama.

21.   Before Plaintiff left on Friday, Plaintiff informed Proctor that he was headed

      to Ohio that weekend to get his brother, and Proctor said that was fine.

22.   Bixby then fired Plaintiff for allegedly abandoning his job, which he did not do.

      Defendant knew that Plaintiff had not abandoned his job.

23.   In its position statement to the EEOC, Defendant claimed that Plaintiff missed

      a callout for work that weekend; however, Plaintiff was not on call that

      weekend.

24.   White employees in the same foreman position as Plaintiff, including Charlie

      Nowling, missed several callouts for work and they were not fired.

25.   Defendant replaced Plaintiff with a white man named Matt.

26.   As mentioned above, Plaintiff was one of three African American employees

      working for Defendant at the Pelham location, and each of those employees


                                          4
       Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 5 of 11




      have been terminated for non-legitimate reasons and replaced with white

      employees.

27.   Defendant’s articulated reasons for terminating Plaintiff, that he allegedly

      abandoned his job, is false and/or a pretext for discrimination. In the

      alternative, even if Defendant had other legitimate or illegitimate reasons for

      terminating Plaintiff, race discrimination remained at least a motivating factor

      in the termination decision.

28.   But for Plaintiff’s act of complaining of racial discrimination in May,

      Defendant would not have fired Plaintiff in June.

V.    CAUSE OF ACTION

      COUNT I — RACIAL                   DISCRIMINATION             –   WRONGFUL
      TERMINATION

29.   Plaintiff re-alleges and incorporates by reference the above factual paragraphs

      with the same force and effect as if fully set out in specific detail herein below.

30.   Plaintiff brings this Count pursuant to Title VII of the Act of Congress known

      as the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq. as amended,

      and 42 U.S.C. Section 1981a, and 42 U.S.C. Section 1981.

31.   During the course of Plaintiff’s employment, Defendant discriminated against

      Plaintiff by terminating him which constitutes an adverse employment action

      against Plaintiff.

                                           5
       Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 6 of 11




32.   Plaintiff may prevail under either a “pretext” theory or under a mixed-motive

      theory under Title VII, as even if Defendant had legitimate reasons for

      terminating him, race was at least a motivating factor in the adverse

      employment actions Defendant took against him, up to and including

      termination.

33.   Pursuant to Plaintiff’s 1981 claim, but for Plaintiff’s race Defendant would not

      have terminated him.

34.   Said racial discrimination was done maliciously, willfully, and with reckless

      disregard for the rights of Plaintiff.

35.   Plaintiff has no plain, adequate, or complete remedy at law to redress the

      wrongs alleged herein and this suit for backpay, declaratory judgment,

      injunctive relief, compensatory, and punitive damages is his only means of

      securing adequate relief.

36.   Plaintiff is now suffering, and will continue to suffer, irreparable injury from

      Defendant’s unlawful conduct as set forth herein unless enjoined by this Court.

      COUNT II – RACE DISCRIMINATION – PAY DISCRIMINATION

37.   Plaintiff re-alleges and incorporates by reference the above factual paragraphs

      with the same force and effect as if fully set out in specific detail herein below.

38.   Plaintiff brings this Count pursuant to Title VII of the Act of Congress known


                                           6
       Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 7 of 11




      as the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq. as amended,

      and 42 U.S.C. Section 1981a, and 42 U.S.C. Section 1981.

39.   During the course of Plaintiff’s employment, Defendant discriminated against

      Plaintiff by paying him a lower hourly rate than his white co-workers in the

      same job as him.

40.   Plaintiff may prevail under either a “pretext” theory or under a mixed-motive

      theory under Title VII, as even if Defendant had legitimate reasons for paying

      him less than his white coworkers, race was at least a motivating factor in the

      behind Defendant’s decision to pay him less than his white coworkers.

41.   Pursuant to Plaintiff’s section 1981 claim, but for Plaintiff’s race Defendant

      would not have discriminated against him in wages.

42.   Said racial discrimination was done maliciously, willfully, and with reckless

      disregard for the rights of Plaintiff.

43.   Plaintiff has no plain, adequate, or complete remedy at law to redress the

      wrongs alleged herein and this suit for backpay, declaratory judgment,

      injunctive relief, compensatory, and punitive damages is his only means of

      securing adequate relief.

44.   Plaintiff is now suffering, and will continue to suffer, irreparable injury from

      Defendant’s unlawful conduct as set forth herein unless enjoined by this Court.


                                           7
       Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 8 of 11




      COUNT III – RETALIATION – WRONGFUL TERMINATION.

45.   Plaintiff re-alleges and incorporates by reference the above factual paragraphs

      above with the same force and effect as if fully set out in specific detail herein

      below.

46.   Plaintiff brings this Count pursuant to Title VII of the Act of Congress known

      as the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq. as amended,

      and 42 U.S.C. Section 1981a, and 42 U.S.C. Section 1981.

47.   Plaintiff opposed management's discriminatory practices.

48.   In response to Plaintiff's opposition to discrimination, Defendant retaliated

      against Plaintiff by terminating his employment.

49.   But for Plaintiff's opposition to discrimination, Defendant would not have taken

      the above materially adverse employment actions against him.

50.   Said retaliation was done maliciously, willfully, and with reckless disregard for

      the rights of Plaintiff.

51.   Plaintiff has no plain, adequate, or complete remedy at law to redress the

      wrongs alleged herein and this suit for backpay, declaratory judgment,

      injunctive relief, and compensatory and punitive damages is his only means of

      securing adequate relief.

52.   Plaintiff is now suffering, and will continue to suffer, irreparable injury from


                                           8
        Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 9 of 11




      Defendant's unlawful conduct as set forth herein unless enjoined by this Court.

VI.   DAMAGES

53.   Plaintiff has suffered embarrassment, humiliation, shame, damage to reputation,

      mental distress, emotional and physical pain and anguish, and lost wages as a

      consequence of Defendant's unlawful conduct.

VII. PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that this Court assume jurisdiction of this action

      and after trial:

1.    Issue a declaratory judgment that the employment policies, practices,

      procedures, conditions and customs of Defendant violate the rights of Plaintiff

      secured by Title VII of the Act of Congress known as the Civil Rights Act of

      1964, as amended, 42 U.S.C. Section 2000e et seq., 42 U.S.C. Section 1981a,

      and 42 U.S.C. Section 1981.

2.    Grant Plaintiff reinstatement into the position he would have had at the

      appropriate pay absent the discriminatory termination, a permanent injunction

      enjoining the defendant, its agents, successors, employees, attorneys and those

      acting in concert with the defendant, and at the defendant’s request, from

      continuing to violate Plaintiff’s rights as well as those who are similarly

      situated pursuant to any of the above-named statutes.


                                         9
       Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 10 of 11




3.    Pursuant to Title VII of the Act of Congress known as the Civil Rights Act of

      1964, as amended, 42 U.S.C. Section 1981a and 42 U.S.C. Section 1981, enter

      an Order requiring Defendant to make Plaintiff whole by reinstating him into

      the position he would have occupied in the absence of race discrimination at the

      appropriate pay or awarding him front pay, awarding him back-pay (plus

      interest), nominal damages, lost seniority, benefits, loss of pension,

      compensatory damages, punitive damages and post judgment interest.

4.    Plaintiff further prays for such other relief and benefits as the cause of justice

      may require, including, but not limited to, an award of costs, attorneys’ fees,

      and expenses.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY

                                 Respectfully submitted,


                                  /s/ Jon C. Goldfarb
                                 Jon C. Goldfarb asb-5401-f58j
                                 L. William Smith asb 8660-a61s
                                 Christina M. Malmat asb-1214-y44q
                                 Lieselotte Carmen-Burks asb-8304-t46e
                                 Counsel for Plaintiff
OF COUNSEL:
Wiggins, Childs, Pantazis, Fisher,
& Goldfarb, LLC
301 19th Street North
Birmingham, AL 35203
Telephone No.: (205) 314-0500
Facsimile No.: (205) 254-1500

                                          10
     Case 2:20-cv-00566-RDP Document 1 Filed 04/24/20 Page 11 of 11




DEFENDANT’S ADDRESS:
Broadband Technical Resources
c/o C T CORPORATION SYSTEM
2 NORTH JACKSON ST., SUITE 605
MONTGOMERY, AL 36104




                                   11
